       Case 4:19-cv-03548 Document 17 Filed on 08/18/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                                 Southern District of Texas

                         IN THE UNITED STATES DISTRICT                              ENTERED
                       COURT FOR THE SOUTHERN DISTRICT                            August 19, 2020
                           OF TEXAS HOUSTON DIVISION                             David J. Bradley, Clerk


SETH GOTTFRIED,                           §
                                          §
                                          §
        Plaintiff,                        §
                                          §
v.                                        §      Civil Action No. 4:19-CV-3548
                                          §
BACKCHINA, LLC                            §
                                          §
                                          §
        Defendants.                       §      Jury Demand

     ORDER ON BACKCHINA, LLC’S AGREED MOTION TO STAY LITIGATION IN
                     LIGHT OF COVID-19 PANDEMIC


        The Court, having considered BackChina, LLC’s, Agreed Motion to Stay Litigation in

Light of COVID-19 Pandemic, and all other evidence of record is of the OPINION

that BackChina’s Motion should be GRANTED. All deadlines in this matter are hereby stayd

for two months. It is so ORDERED.

August 18, 2020

Date                                                   Judge Presiding
